 

[img_001.jpg] 

 

SUBSCRIPTION # _____

 

EWELLNESS HEALTHCARE CORPORATION

 

SUBSCRIPTION AGREEMENT FOR COMMON SHARES IN CONVERSION OF DEBT

 

SUBSCRIPTION AGREEMENT FOR U.S.RESIDENTS

 

The undersigned “Subscriber”, on the terms and conditions herein set forth,
hereby irrevocable submits this subscription agreement (the “Subscription
Agreement”) to EWELLNESS HEALTHCARE CORPORATION a Nevada corporation (the
“Company”), in connection with a conversion of debt into equity of the Company
by way of a private offering of common stock (the “Offering”) to convert
outstanding indebtedness of the Company owned to various third-party vendors in
connection with goods and services provided in a sum of up to US$200,000 through
the conversion and sale of up to 20 units of the Company’s securities at Ten
Thousand Dollars ($10,000.00) per unit. Each Unit is comprised of: (i) two
hundred thousand (200,000) common shares (representing $0.05 per common share);
and (ii) a warrant to purchase one hundred thousand (100,000) shares of common
stock of the Company at one dollar (US$1.00) per share for a period of Three (3)
years from the date of issuance (the “Warrant”) (the Common Stock together with
the Warrant shall be collectively referred to as the “Unit” or “Units”).

 

Whereas, the Company is indebted to various third-party vendors in connection
with the provision of valuable goods and services to the Company, with such
services unrelated to the provision of investor relations or capital raising
services, or any other service for which the conversion of debt into equity is
not permitted.

 

Whereas, in connection with its purchase the undersigned represents and warrants
to the Company the following: The Company’s private offering of common stock is
being made to “accredited” investors within the meaning of Rule 506 of
Regulation D promulgated by the Securities Exchange Commission under the
Securities

Act of 1933, as amended (the “Securities Act”).

 

Now, Therefore, witness this subscription:

 

l. Subscription for the Conversion of Debt for the Purchase of Units

 

THE UNDERSIGNED hereby subscribes to purchase. 7 Units at $10,000.00 per Unit
for a total subscription of $70,000. In this regard, the Subscriber agrees to
issue a statement of conversion acknowledging the conversion of existing debt in
payment of the subscription amount noted above.

 

1.2 Offer to Purchase. Subscriber hereby irrevocably offers to purchase the
common stock and tenders, herewith, the total price noted above payable to the
order of EWELLNESS HEALTHCARE CORPORATION. Subscriber recognizes and agrees that
(i) this subscription is irrevocable and, if Subscriber is a natural person,
shall survive Subscriber’s death, disability or other incapacity, and (ii) the
Company has complete discretion to accept or to reject this Subscription
Agreement in its entirety and shall have no liability for any rejection of this
Subscription Agreement. This Subscription Agreement shall be deemed to be
accepted by the Company only when it is executed by the Company.

 

[img_002.jpg] 

 

  

  

 

1.3 Effect of Acceptance. Subscriber hereby acknowledges and agrees that on the
Company’s acceptance of this Subscription Agreement, it shall become a binding
and fully enforceable agreement between the Company and the Subscriber. As a
result, upon acceptance by the Company of this Subscription Agreement,
Subscriber will become the record and beneficial holder of the Units (and the
underlying common stock, the Warrants and the common stock issuable upon
exercise of the Warrants) and the Company will be entitled to receive the
purchase price of the Units by way of a reduction of indebtedness payable by the
Company on account with the Subscriber as specified herein.

 

2. Representation as to Investor Status.

 

2.1 Accredited Investor. In order for the Company to sell the common stock in
conformance with state and federal securities laws, the following information
must be obtained regarding Subscriber’s investor status. Please initial each
item applicable to you as an investor in the Company and attach a copy of
Accredited Status Certification Letter attached here to as Exhibit A if the
Subscriber is an Accredited Investor.

 

___ (a) A natural person whose net worth, either individually or jointly with
such person’s spouse, at the time of Subscriber’s purchase, exceeds $1,000,000;

 

___ (b) A natural person who had an individual income in excess of $200,000, or
joint income with that person’s spouse in excess of $300,000, in each of the two
most recent years and reasonably expects to reach the same income level in the
current year;

 

___ (c) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity;

 

___ (d) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

 

___ (e) An insurance company as defined in section 2(13) of the Exchange Act;

 

___ (f) An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;

 

___ (g) A Small Business investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

___ (h) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state, or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

___ (i) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

___ (j) A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

 

___ (k) An organization described in Section 501(c)(3) of the Internal Revenue
Code, or a corporation, business trust or partnership, not formed for the
specific purpose of acquiring Series B Notes and Warrants, with total assets in
excess of $5,000,000;

 

___ (l) A director or executive officer of the Company;

 

[img_002.jpg] 

 

  

  



 

___ (m) A true with total assets in excess of $5,000,000, not formed for the
specific purpose of acquires B Notes and Warrants, whose purchase is directed by
a sophisticated person who has such knowledge experience in financial and
business matters that such person is capable of evaluating the merits and risks
investing in the Company;

 

___ (n) An entity in which all of the equity owners qualify under any of the
above subparagraphs.

 

___ (o) Subscriber does not qualify under any of the investor categories set
forth in (a) through (I) above.

 

2.2 Net Worth. The term “net worth” means the excess of total assets over total
liabilities (including personal and real property, but excluding the estimated
fair market value of a person’s primary home).

 

2.3 Income. In determining individual “income,” Subscriber should add to
Subscriber’s individual taxable adjusted gross income (exclusive of any spousal
income) any amounts attributable to tax exempt income received, losses claimed
as a limited partner in any limited partnership, deductions claimed for
depletion, contributions to an IRA or Keogh retirement plan, alimony payments,
and any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income.

 

2.4 Type of Subscriber. Indicate the form of entity of Subscriber:

 



[  ]     individual [  ]     Limited Partnership [X]     Corporation
[  ]     General Partnership [  ]     Revocable Trust   [  ]     Other Type of
Trust (indicate type): ____________________ [  ]     Other (indicate form of
organization): ___________________

 

(a)       If Subscriber is not an individual, indicate the approximate date
Subscriber entity was formed:____________.

 

(b)       If Subscriber is not an individual, initial the line below which
correctly describes the application of the following statement to Subscriber’s
situation: Subscriber (i) was not organized or reorganized for the specific
purpose of acquiring the shares of common stock of the Company and (ii) has made
investments prior to the date hereof, and each beneficial owner thereof has and
will share in the investment in proportion to his or her ownership interest in
Subscriber.

 

_____     True

_____     False

 

If the “‘false” box is checked, each person participating in the entity will be
required to fill out a Subscription Agreement.

 

2.5       Other Representations and Warranties of Subscriber. Subscriber hereby
represents and warrants to the Company as follows:

 

(a)       The Units (and the shares of common stock and the common stock
issuable upon exercise of the Warrants) are being acquired for Subscriber’s own
account for investment with no intention by Subscriber to distribute or sell any
portion thereof within the meaning of the Securities Act, and will not be
transferred by Subscriber in violation of the Securities Act or the then
applicable rules or regulations thereunder. No one other than Subscriber has any
interest in or any right to acquire the Units. Subscriber understands and
acknowledges that the Company will have no obligation to recognize the
ownership, beneficial or otherwise, of the shares of common stock by anyone but
Subscriber.

 

[img_002.jpg] 

 

  

  



 

(b)       Subscriber’s financial condition is such that Subscriber is able to
bear the risk of holding the Units that Subscriber may acquire pursuant to this
Agreement, for an indefinite period of time, and the risk of loss of
Subscriber’s entire investment in the Company.

 

(c)       Subscriber has received, has read and understood and is familiar with
this Subscription Agreement, the Units and the common stock and the exercise of
the Warrants.

 

(d)       Subscriber has been furnished with all documents and materials
relating to the business, finances and operations of the Company and its
subsidiaries and information that Subscriber requested and deemed material to
making an informed investment decision regarding its purchase of the Units.
Subscriber has been afforded the opportunity to review such documents and
materials and the information contained therein. Subscriber has been afforded
the opportunity to ask questions of the Company and its management. Subscriber
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s and its
subsidiaries’ business and prospects which the Company believes to be material,
but were not necessarily a thorough or exhaustive description, and except as
expressly set forth in this Subscription Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance or the Company
and its subsidiaries, which projections may not be realized, may be based on
assumptions which may not be correct and may be subject to numerous factors
beyond the Company’s and its subsidiaries’ control. Additionally, Subscriber
understands and represents that he is purchasing the Units no withstanding the
fact that the Company and its subsidiaries, if any, may disclose in the future
certain material information that the Subscriber has not received, including the
financial results of the Company and its subsidiaries for their current fiscal
quarters. Neither such inquiries nor any other due diligence investigations
conducted by such Subscriber shall modify, amend or affect such Subscriber’s
right to rely on the Company’s representations and warranties, if any, contained
in this Subscription Agreement. Subscriber has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its investment in the common stock.

 

(e)      No representations or warranties have been made to Subscriber by the
Company, or any representative of the Company, or any securities broker/dealer,
other than as set forth in this Subscription Agreement.

 

(f)      Subscriber has investigated the acquisition of the Units to the extent
Subscriber deemed necessary or desirable and the Company has provided Subscriber
with any reasonable assistance Subscriber has requested in connection therewith.

 

(g)      Subscriber, either personally, or together with his advisors (other
than any securities broker/dealers who may receive compensation from the sale of
any of the Units), has such knowledge and experience in financial and business
matters that Subscriber is capable of evaluating the merits and risks of
purchasing the Units and of making an informed investment decision with respect
thereto.

 

(h)      Subscriber is aware that Subscriber’s rights to transfer the Units (and
the shares of common stock and the common stock issuable upon exercise of the
Warrants) is restricted by the Securities Act and applicable state securities
laws, and Subscriber will not offer for sale, sell or otherwise transfer the
Units (or the underlying common stock and purchase warrants) without
registration under the Securities Act and qualification under the securities
laws of all applicable states, unless such sale would be exempt therefrom.

 

(i)      Subscriber understands and agrees that the Units (and the shares of
common stock and the common stock issuable upon exercise of the Warrants) it
acquires have not been registered under the Securities Act or any state
securities act in reliance on exemptions therefrom and that the Company has no
obligation to register any of the Units (and the shares of common stock and the
common stock issuable upon exercise of the Warrants) offered by the Company as
set forth in the Memorandum. Subscriber further acknowledges that Subscriber is
purchasing the Units after having been provided with the Memorandum.

 

[img_002.jpg] 

 

  

  



 

(j)      The Subscriber has had an opportunity to ask questions of, and receive
answers from, representatives of the Company concerning the terms and conditions
of this investment and all such questions have been answered to the full
satisfaction of the undersigned. Subscriber understands that no person other
than the Company has been authorized to make any representation and if made,
such representation may not be relied on unless it is made in writing and signed
by the Company. The Company has not, however, rendered any investment advice to
the undersigned with respect to the suitability.

 

(k)      Subscriber understands that the certificates or other instruments
representing the Units, as well as the common stock issuable thereby upon the
conversion of the Convertible Notes and the common share purchase warrant shall
bear a restrictive legend in substantially the following form (and a stop
transfer order may be placed against transfer of such stock certificates and
common share purchase certificates, if any):

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO ANY EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND UNDER
APPLICABLE STATE LAW, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY.

 

(I)      Subscriber also acknowledges and agrees to the following:

 

(i)       An investment in the Units is highly speculative and involves a high
degree of risk of loss of the entire investment in the Company; and

 

(ii)       There is no assurance that a public market for the Units (and the
shares of common stock and the common stock issuable upon exercise of the
Warrants) will be available and that, as a result. Subscriber may not be able to
liquidate Subscriber’s investment in the Units should a need arise to do so.

 

(m)     Subscriber is not dependent for liquidity on any of the amounts
Subscriber is investing in the Units.

 

(n)      Subscriber’s address set forth below is his or her correct residence
address.

 

(o)      Subscriber has full power and authority to make the representations
referred to herein, to purchase the Units and to execute and deliver this
Subscription Agreement.



 

(p)      Subscriber understands that the foregoing representations and
warranties are to be relied upon by the Company as a basis for the exemptions
from registration and qualification of the sale of the Units under the federal
and state securities laws and for other purposes.

 

The foregoing representations and warranties are true and accurate as of the
date hereof and shall survive such date. If any of the above representations and
warranties shall cease to be true and accurate prior to the a(acceptance of this
Subscription Agreement, Subscriber shall give prompt notice of such fact to the
Company by telegram, or facsimile or e-mail, specifying which representations
and warranties are not true and accurate and the reasons therefor.

 

3.       Indemnification. Subscriber acknowledges that Subscriber understands
the meaning and legal consequences of the representations and warranties made by
Subscriber herein, and that the Company is relying on such representations and
warranties in making the determination to accept or reject this Subscription
Agreement. Subscriber hereby agrees to indemnify and hold harmless the Company
and each employee and agent thereof from and against any and all losses, damages
or liabilities due to or arising out of a breach of any representation or
warranty of Subscriber contained in this Subscription Agreement.

 

[img_002.jpg] 

 



  

  



 

4.       Transferability. Subscriber agrees not to transfer or assign this
Subscription Agreement, or any interest herein, and further agrees that the
assignment and transferability of the Units (and the shares of common stock and
the common stock issuable upon exercise of the Warrants) shall be made only in
accordance with applicable federal and state securities laws.

 

5.       Termination of Agreement; Return of Funds. In the event that, for any
reason, this Subscription Agreement is rejected in its entirety by the Company,
this Subscription Agreement shall be null and void and of no further force and
effect, and no party shall have any rights against any other party hereunder, in
the event that the Company rejects this Subscription Agreement, the Company
shall promptly return or cause to be returned to Subscriber any money tendered
hereunder without interest or deduction.

 

6.       Notices. All notices or other communications given or made hereunder
shall be in writing and shall be delivered or mail by registered or certified
mail, return receipt requested, postage prepaid, or delivered by, facsimile or
e-mail to Subscriber at the address set forth below and to the Company at the
address set forth on the first page of this Agreement, or at such other place as
the Company may designate by written notice to Subscriber.

 

7.       Amendments. Neither this Subscription Agreement nor any term hereof may
be changed, waived, discharged or terminated except in a writing signed by
Subscriber and the Company.

 

8.       Governing Law. This Subscription Agreement and all amendments hereto
shall be governed by and construed in accordance with the laws of the State of
Nevada.

 

9.       Headings. The headings in this Subscription Agreement are for
convenience of reference, and shall not by themselves determine the meaning of
this Subscription Agreement or of any part hereof.

 

[img_002.jpg] 

 

  

  



 

INDIVIDUALS

 

In witness whereof, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: December    , 2016

 

Signature(s):               Name (Please Print):       Residence Address:      
        Phone Number: (______)_____-______________     Cellular Number:
(______)_____-______________     Social Security Number: ____________________  
  Email address: ___________@______________________

 

  ACCEPTANCE       EWELLNESS HEALTHCARE CORPORATION   a Nevada corporation

 

Date: December 7, 2016

 

  By: /s/ Douglas MacLellam     Douglas MacLellam, Chairman

 



  

  

 

CORPORATIONS PARTNERSHIPS TRUSTS OR OTHER ENTITIES

 

In witness whereof, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: December 16, 2016

 

Name of Purchaser (Please Print):   JFS Investments, Inc.       By:  /s/ Joseph
Salvani       Name (Please Print):   Joseph Salvani       Title   Chairman      
Address:   35 Crest Loop           Staten Island, NY, 10312       Phone Number:
  (718) 966-4832       Cellular Number:   (917) 494-9081       Taxpayer ID
Number:   14-1869301       Email address:   mstreetipo@aol.com

 

  ACCEPTANCE       EWELLNESS HEALTHCARE CORPORATION   a Nevada corporation

 

Date: December 7, 2016

 

  By: /s/ Douglas MacLellam     Douglas MacLellam, Chairman

 



  

  

 

INVESTMENT LETTER

 

EWELLNESSHEALTHCARE CORPORATION

11825 Major Street

Culver City, California 90230

 

  Re:Subscription Agreement for eWellncss Healthcare Corporation (the “Company”)
Units

 

Dear Sirs:

 

I hereby certify and warrant that I am acquiring 7 Units of EWELLNESS HEALTHCARE
CORPORATION for an aggregate purchase price of $70,000 of Units for my own
account and for investment purposes. I represent and warrant that I am able to
bear the economic risks of this investment and that I do not have any reason to
anticipate any change in my circumstances, financial or otherwise, nor any other
particular occasion or event which should cause me to sell or distribute, or
necessitate or require my sale or distribution of said Units. No one other than
me has any beneficial interest in said Units.

 

I agree that I will in no event sell or distribute any of said Units unless in
the opinion of the Company’s counsel such common stock may be legally sold
following registration under the Securities Act of 1933, as amended.

 

I am fully aware that said Units are being offered and sold by the Company in
reliance on the exemption provided for by Rule 506 of Regulation D and/or
Section 4(a)(2) of the Securities Act of 1933, as amended, which exempts the
sale of Units by an issuer where no public offering is involved, and on my
certification and warranties herein and the truth and accuracy of said
statement.

 

I acknowledge by my execution that I have been given access to your books,
records and properties, and have had the opportunity to inspect, to my full and
complete satisfaction prior to the purchase of the Units, and that I have been
informed as to the Company’s intended conversion of the debt to reduce the
overall debt owed by the Company. I represent and warrant that because of my
experience in business and investments, I am competent to make an informed
investment decision with respect thereto on the basis of my inspection of the
Company’s records and my questioning of its officers.

 

I further certify that my domicile is located at the following address: 35 Crest
Loop Staten Island, NY, 10312.

 



  Very truly yours,       /s/ Joseph Salvani   Subscriber Signature       Date:
12/02/16

 



  

  

 

[image_001.jpg]

 

SUBSCRIPTION #001  

 

EWELLNESS HEALTHCARE CORPORATION





 

SUBSCRIPTION AGREEMENT FOR COMMON SHARES IN CONVERSION OF DEBT

SUBSCRIPTION AGREEMENT FOR U.S. RESIDENTS

 

The undersigned “Subscriber’’, on the Terms and condition herein set forth
hereby irrevocable submits this subscription agreement (the “Subscription
Agreement”) to EWELLNESS HEALTHCARE CORPORATION Nevada corporation (the
“Company”), in connection with conversion of debt into equity of the Company by
way of a private offering of common stock (the “Offering”) to convert
outstanding indebtedness of the Company owed to various third party vendors in
connection with goods and services provided in a sum of up to US$200,000 through
the conversion and sale of up to 20 units of the Company’s securities at Ten
Thousand Dollars ($10,000,00) per unit. Each Unit is comprised of: (i) two
hundred thousand (200,000) common shares representing $0.05 per common share),
and (ii) a warrant to purchase one hundred thousand (100,000) shares of the
common stock of the Company at one dollar (US$1.00) per share for a period of
Time (3) years from the date of issuance (the “warrant”). (the Common Stock
together with the Warrant shall be collectively referred to as the“Unit” or
“Unit”.

 

Whereas, the Company it indebted to van out third-party vendors in connection
with the provision of valuable goods and services to the Company, with such
services unrelated to the provision of investor relations or capital raising
servicer, or any other services for which the conversion of debt into equity a
not permitted.

 

Whereas, in connection with its purchase the undersigned represents and warrants
lo the Company the following- The Company’s private offering of common stock is
being made to “accredited” investors within the meaning of Rule 506 of
Regulation D promulgated by the Securities Exchange Commission under the
Securities Act of 1933, as amended (the “Securities Act”).

 

Now, Therefore, wellness this subscription:

 

1. Subscription for the Conversion for the Purchase of Units

 

THE UNDERSIGNED hereby subscribes to purchase five (5) units at $10,000.00 per
Unit for a total subscription of $50,000,00. In the regard, the Subscriber
agrees to issue a statement of conversion acknowledging the conversion of
existing debt in payment of the subscription amount noted above.

 

1.2 Offer to Purchase. Subscriber hereby irrevocably. Offers to purchase the
common stock and tenders, herewith, the total price noted above payable to the
order of EWELLNESS HEALTHCARE CORPORATION, Subscriber recognizes and agrees that
(i) this subscription is irrevocable and, if Subscriber is a natural person,
shall survive Subscriber’s death, disability or other incapacity, and (ii) the
Company has complete discretion to accept or to reject this Subscription
Agreement in its entirety and shall have no liability for any rejection of this
Subscription Agreement. This Subscription Agreement shall be deemed to be
accepted by the Company only when it is executed by the Company.



 

[image_003.jpg]  [image_004.jpg] 



 

   

   



 

1.3 Effect of Acceptance. Subscriber hereby acknowledges and agrees that on the
Company’s acceptance of this Subscription Agreement, it shall become a binding
and fully enforceable agreement between the company and the Subscriber. As a
result, upon acceptance by the Company of this Subscription Agreement,
Subscriber will become the record and beneficial holder of the Units (and the
underlying common stock, the Warrants and the common stock issuable upon
exercise of the Warrants) and the Company will be entitled to receive the
purchase price of the Units by way of a reduction of indebtedness payable by the
Company on account with the Subscriber as specified herein.

 

2. Representation as to Investor Status.

 

2.1 Accredited Investor. In order for the Company to sell the common stock in
conformance with state and federal securities laws, the following information
must be obtained regarding Subscriber’s investor status. Please initial each
item applicable to you as an investor in the Company and attach a copy of
Accredited Status Certification letter attached hereto as Exhibit A if the
Subscriber is an Accredited Investor.

 

_____ (a) A natural person whose net worth, either individually or jointly with
such person’s spouse, at the time of Subscriber’s purchase exceeds $1,000,000;

 

_____  (b) A natural person who had an individual income in excess of $200,000,
or joint income with that person’s spouse in excess of $300,000, in each of the
two most recent years and reasonably expects to reach the same income level in
the current year;

 

_____ (c) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity;

 

_____  (d) A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

_____  (e) An insurance company as defined in section 2(13) of the Exchange Act;

 

_____ (f) An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;

 

_____ (g) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

_____  (h) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state, or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

_____ (i) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, If a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

_____ (j) A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 

_____  (k) An organization described in Section 501(c)(3) of the Internal
Revenue Code, or a Corporation, business trust or partnership, not formed for
the specific purpose of acquiring Series B Notes and Warrants, with total assets
in excess of $5,000,000;

 

_____ (l) A director or executive officer of the Company;

 



[image_003.jpg]  [image_004.jpg] 



 



   

   

 



_____ (m) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring Series B notes and Warrants, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company;

 

_____ (n) An entity in which all of the equity owners qualify under any of the
above subparagraphs.

 

_____ (o) Subscriber does not qualify under any of the investor categories set
forth in (a) through (1) above.

 

2.2 Net worth. The term “net worth” means the excess of total assets over total
liabilities (including personal and real property, but excluding the estimated
fair market value of a person’s primary home).

 

2.3 Income. In determining individual “income,” Subscriber should add to
Subscriber’s individual taxable adjusted gross income (exclusive of any spousal
income) any amounts attributable to tax exempt income received, losses claimed
as a limited partner in any limited partnership, deductions claimed for
depletion, contributions to an IRA or Keogh retirement plan, alimony payments,
and any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income.

 

2.4 Type of Subscriber, Indicate the form of entity of Subscriber:

 



[  ] Individual   [  ] Limited Partnership [X] Corporation   [  ] General
Partnership [  ] Revocable Trust       [  ] Other Type of Trust (indicate
type):____________________       [  ] Other (indicate form of organization):
___________________      

  

(a) If Subscriber is not an individual, indicate the approximate date Subscriber
entity was formed: June 10, 2010.

 

(b) If Subscriber is not an individual, initial the line below which correctly
describes the application of the following statement to Subscriber’s situation:
Subscriber (i) was not organized or reorganized for the specific purpose of
acquiring the shares of common stock of the Company and (ii) has made
investments prior to the date hereof, and each beneficial owner there of has and
will share in the investment in proportion to his or her ownership interest in
Subscriber.

  

[X]         True
______ False

 

If the “False” box is checked, each person participating in the entity will be
required to fill out a Subscription Agreement.

 

2.5 Other Representations and Warranties of Subscriber. Subscriber hereby
represents and warrants to the Company as follows:

 

(a) The Units (and the shares of common stock and the common stock issuable upon
exercise of the Warrants) are being acquired for Subscriber’s own account for
investment with no intention by Subscriber to distribute or sell any portion
thereof within the meaning of the Securities Act, and will not be transferred by
Subscriber in violation of the Securities Act or the then applicable rules or
regulations thereunder. No one other than Subscriber has any interest in or any
right to acquire the Units. Subscriber understands and acknowledges that the
Company will have no obligation to recognize the ownership, beneficial or
otherwise, of the shares of common stock by anyone but Subscriber.

 



[image_003.jpg]  [image_004.jpg] 



 

   

   



 

(b) Subscriber’s financial condition is such that Subscriber is able to bear the
risk of holding the Units that Subscriber may acquire pursuant to this
Agreement, for an indefinite period of time, and the risk of loss of
Subscriber’s entire investment in the Company.

 

(e)       Subscriber has received, has read and understood and is familiar with
this Subscription Agreement, the Units and the common stock and the exercise of
the Warrants.

 

(d) Subscriber has been furnished with all documents and materials relating to
the business, finances and operations of the Company and us subsidiaries and
information that Subscriber requested and deemed material to making an informed
investment decision regarding its purchase of the Units. Subscriber has been
afforded the opportunity to review such documents and materials and the
information contained therein. Subscriber has been afforded the opportunity to
ask questions of the Company and its management. Subscriber understands that
such discussions, as well as any written information provided by the Company,
were intended to describe the aspects of the Company’s and its subsidiaries’
business and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Subscription Agreement, the Company makes no representation or
warranty with respect to the completeness of such information and makes no
representation or warranty of an kind with respect to any information provided
by any entity other than the Company. Some of such information may include
projections as to the future performance of the Company and its subsidiaries,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors beyond the Company’s and its
subsidiaries’ control. Additionally, Subscriber understands and represents that
he is purchasing the Units notwithstanding the fact that the Company and its
subsidiaries, if any, may disclose in the future certain material information
that the Subscriber has not received, including the financial results of the
Company and its subsidiaries for their current fiscal quarters. Neither such
inquiries nor any other due diligence investigations conducted by such
Subscriber shall modify, amend or affect such Subscriber’s right to rely on the
Company’s representations and warranties, if any, contained in this Subscription
Agreement. Subscriber has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
investment in the common stock.

 

(e) No representations or warranties have been made to Subscriber by the
Company, or any representative of the Company, or any securities broker/dealer,
other than as set forth in this Subscription Agreement.

 

(f)       Subscriber has investigated the acquisition of the Units to the extent
Subscriber deemed necessary or desirable and the Company has provided Subscriber
with any reasonable assistance Subscriber has requested in connection therewith.

 

(g)       Subscriber, either personally, or together with his advisors (other
than any securities broker/dealers who may receive compensation from the sale of
am of the Units), has such knowledge and experience in financial and business
matters that Subscriber is capable of evaluating the merits and risks of
purchasing the Units and of making an informed Investment decision with respect
thereto.

 

(h)       Subscriber is aware that Subscriber’s rights to transfer the Units
(and the shares of common stock and the common stock issuable upon exercise of
the Warrants) is restricted by the Securities Act and applicable state
securities laws, and Subscriber will not offer for sale, sell or otherwise
transfer the Units (or the underlying common stock and purchase warrants)
without registration under the Securities Act and qualification under the
securities laws of all applicable states, unless such sale would be exempt
therefrom.

 

(i)       Subscriber understands and agrees that the Units (and the shares of
common stock and the common stock issuable upon exercise of the Warrants) it
acquires have not been registered under the Securities Act or any state
securities act in reliance on exemptions therefrom and that the Company has no
obligation to register any of the Units (and the shares of common stock and the
common stock issuable upon exercise of the Warrants) offered by the Company as
set forth in the Memorandum. Subscriber further acknowledges that Subscriber is
purchasing the Units after having been provided with the Memorandum.

I

(j) The Subscriber has had an opportunity to ask questions of, and receive
answers from, representatives of the Company concerning the terms and conditions
of this investment and all such questions have been answered to the full
satisfaction of the undersigned. Subscriber understands that no person other
than the Company has been authorized to make any representation and if made,
such representation may not be relied on unless it is made in writing and signed
by the Company, The Company has not, however, rendered any investment advice to
the undersigned with respect To the suitability

 

[image_003.jpg]  [image_004.jpg] 

 

   

   



 

(k) Subscriber understands that the certificates or other instruments
representing the Units, as well as the common stock issuable thereby upon the
conversion of the Convertible Notes and the common share purchase warrant shall
bear a restrictive legend in substantially the following form (and a stop
transfer order may be placed against transfer of such stock certificates and
common share purchase certificates, if any):

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1913, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD. OFFERED FOR SALE, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO ANY EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND UNDER
APPLICABLE STATE LAW, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY.

 

(l) Subscriber also acknowledges and agrees to the following:

 

(i) An investment in the Units is highly speculative and involves a high degree
of risk of loss of the entire investment in the Company; and

 

(ii) There is no assurance that a public market for the Units (and the shares of
common stock and the common stock issuable upon exercise of the Warrants) will
be available and that, as a result, Subscriber may not be able to liquidate
Subscriber’s investment in the Units should a need arise to do so.

 

(m) Subscriber is not dependent for liquidity on any of the amounts Subscriber
is investing In the Units.

 

(n) Subscriber’s address set forth below is his or her correct residence
address.

 

(o) Subscriber has full power and authority to make the representations referred
to herein, to purchase the Units and to execute and deliver this Subscription
Agreement.

 

(p) Subscriber understands that the foregoing representations and warranties are
to be relied upon by the Company as a basis for the exemptions from registration
and qualification of the sale of the Units under the federal and state
securities laws and for other purposes.

 

The foregoing representations and warranties are true and accurate as of the
date hereof and shall survive such date. If any of the above representations and
warranties shall cease to be true and accurate prior to the acceptance of this
Subscription Agreement. Subscriber shall give prompt notice of such tact to the
Company by telegram, or facsimile or e-mail, specifying which representations
and warranties are not true and accurate and the reasons therefor.

 

3. Indemnification. Subscriber acknowledges that Subscriber understands the
meaning and legal consequences of the representations and warranties made by
Subscriber herein, and that the Company is relying on such representations and
warranties in making the determination to accept or reject this Subscription
Agreement. Subscriber hereby agrees to indemnify and hold harmless the Company
and each employee and agent thereof from and against any and all losses, damages
or liabilities due to or arising out of a breach of any representation or
warranty of Subscriber contained in this Subscription Agreement.

 

[image_003.jpg]  [image_004.jpg] 

 

   

   

 

4. Transferability. Subscriber agrees not to transfer or assign this
Subscription Agreement, or any interest herein, and further agrees that the
assignment and transferability of the Units (and the shares of common stock and
the common stock issuable upon exercise of the Warrants) shall be made only in
accordance with applicable federal and state securities laws.

 

5. Termination of Agreement: Return of Funds. In the event that, for any reason,
this Subscription Agreement is rejected in its entirety by the Company, this
Subscription Agreement shall be null and void and of no further force and
effect, and no party shall have any rights against any other party hereunder. In
the event that the Company rejects this Subscription Agreement, the Company
shall promptly return or cause to be returned to Subscriber any money tendered
hereunder without interest or deduction.

 

6. Notices. All notices or other communications given or made hereunder shall be
in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, or delivered by, facsimile or e-mail
to Subscriber at the address set forth below and to the Company at the address
set forth on the first page of this Agreement, or at such other place as the
Company may designate by written notice to Subscriber.

 

7. Amendments. Neither this Subscription Agreement nor any term hereof may be
changed, waived, discharged or terminated except in a writing signed by
Subscriber and the Company.

 

8. Governing Law. This Subscription Agreement and all amendments hereto shall be
governed by and construed in accordance with the laws of the State of Nevada.

 

9. Headings. The headings in this Subscription Agreement are for convenience of
reference, and shall not by themselves determine the meaning of this
Subscription Agreement or of any part hereof.

  

[image_003.jpg]  [image_004.jpg] 

 



   

   

 

 

INDIVIDUALS

 

In witness whereof, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: December    , 2016

 

Signature(s):               Name (Please Print):       Residence Address:      
        Phone Number: (______)_____-______________     Cellular Number:
(______)_____-______________     Social Security Number: ____________________  
  Email address: ___________@______________________

 

  ACCEPTANCE       EWELLNESS HEALTHCARE CORPORATION   a Nevada corporation

 

Date: December 2, 2016

 

  By: /s/ Douglas MacLellam     Douglas MacLellam, Chairman

 

NOT APPLICABLE 

 



  [image_004.jpg] 



 



  

  

 

CORPORATIONS PARTNERSHIPS TRUSTS OR OTHER ENTITIES

 

In witness whereof, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated: December 01, 2016

 

Name of Purchaser (Please Print):   Summit Capital (USA) Inc.       By:  /s/
Gregg C. E. Johnson       Name (Please Print):   Gregg C. E. Johnson       Title
  President & CEO       Address:   605 W. Knox Rd., Suite 102           Tempe,
AZ 85284       Phone Number:   (480) 588-3333       Cellular Number:   (602)
478-2929       Taxpayer ID Number:   27-2801917       Email address:  
gjohnson@summitcapusa.com

 

  ACCEPTANCE       EWELLNESS HEALTHCARE CORPORATION   a Nevada corporation

 

Date: December 2, 2016

 

  By: /s/ Douglas MacLellam     Douglas MacLellam, Chairman

 



  [image_004.jpg] 



 



  

  

 

INVESTMENT LETTER

 

E WELLNESS HEALTHCARE CORPORATION

11825 Major Street

Culver City. California 90230

 

  Re:Subscription Agreement for eWellness Healthcare Corporation (the“Company”)
Units

 
Dear Sirs:

 

I hereby certify and warrant that we are acquiring five (5) Units of EWELLNESS
HEALTHCARE CORPORATION for an aggregate purchase/conversion price of $50,000.00
of Units for our own account and for investment purposes We represent and
warrant that we able to bear the economic risks of this investment and that we
do not have any reason to anticipate any change in my circumstances. Financial
of otherwise, nor any other particular occasion or event which should cause us
to sell or distribute, or necessitate or require our sale or distribution of
said Units No one other than us has am beneficial interest in said Units

 

We agree that we will in no event sell or distribute any of said Units unless in
the opinion of the Company’s counsel such common stock may be legally sold
following registration under the Securities Act of 1033, as amended.

 

We are fully aware that said Units are being offered and sold by the Company in
reliance on the exemption provided for by Rule 506 of Regulation D and or
Section 4(a)(2) of the Securities Act of 1933. As amended, which exempts the
sale of Units by an issuer where no public offering is involved, and on our
certification and warranties herein and the truth and accuracy of said
statement.

 

We acknowledge by our execution that we have been given access to your books,
records and properties, and have had the opportunity to inspect, lo our full and
complete satisfaction prior to the purchase of the Units, and I run we have been
informed as lo the Company’s intended conversion of me debt to reduce the
overall debt owed by the Company. We represent and warrant that because of our
experience in business and investments. We are competent lo make an informed
investment decision with respect (hereto on the basis of our inspection of The
Company’s records and our questioning of its officers.

 

I further certify that our domicile is located at the following address 605 W.
Knox Rd., Suite 102 Tempe, AZ 85284

 



  Very truly yours,       /s/ Gregg C. E. Johnson, President   Subscriber
Signature Summit Capital (USA) Inc.       Date: December 01, 2016

 

  

  